DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 does not comply with the written description requirement because the specification does not teach or suggest step (i) occurring at least 24 hours prior to step (ii).  The specification does not teach or suggest introducing an aqueous sample into a well plate having a porous hydrophobic membrane, and waiting at least 24 hours before applying a vacuum to a second side of the membrane to draw the aqueous sample through the membrane.  As such, the specification does not comply with the written description requirement as set forth in 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 32, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 27, the phrase “the biological compound associates with the porous hydrophobic membrane” is indefinite as it is unclear how a compound ‘associates’ with a membrane.  The word “associates” does not indicate any particular interaction between the compound and the membrane, thus the Examiner is unable to determine the metes and bounds of the claim limitation.  For the purposes of examination, the Examiner will read any interaction between a biological compound and a membrane as the compound associating with the membrane.
Claim 27 recites the limitation "the enzyme" in 12.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that it is not clear if “the enzyme” refers to the proteolytic enzyme recited in line 10, or if “the enzyme” refers to an enzyme other than the proteolytic enzyme.
Claim 27 recites the limitation "aqueous solvent" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 27 does not recite an aqueous solvent prior to the recitation at line 9, thus the claimed aqueous solvent lacks antecedent basis.  Additionally, the Examiner notes that if Applicant intends to recite the aqueous sample of step (i) at line 9, the claim should be amended to replace solvent with sample.
For claim 27, the phrase “aqueous solvent passes through” (line 9) is unclear as the Examiner is unable to determine if Applicant intends to recite the aqueous solvent passing through the porous hydrophobic membrane, or if Applicant is reciting an additional structure or component that the aqueous solvent passes through.
For claim 32, it is unclear what Applicant regards as a “separate” container as the claims do not provide a basis for a container that is ‘separate’ from any other feature recited in the claims.
For claims 36 and 37, the claimed “average pore size” is unclear as the claim does not recite any parameters (diameter, width, height) by which the average pore size can be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27, 33, 34, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0092924).
Regarding claims 27, 33, 34, 38, and 39, Anderson teaches a method of sample preparation comprising introducing adding a volume of sample to a well plate (paragraphs 0014, 0042, figure IB) wherein the bottom of the well contains a membrane made of hydrophobic PVDF (paragraphs 0043-0045, 0082), applying a vacuum beneath the membrane to pass the solution through the membrane (paragraph 0044), and adding a solvent solution to the membrane to elute sample (paragraphs 0057, 0059). The Examiner notes that the sample of Anderson is applied to a first side of the membrane (figure IB), and that the vacuum is applied to a second side (portion facing bottom of the well) of the membrane. Anderson also teaches adding trypsin in an organic solvent to the membrane prior to addition of the sample (paragraph 0011). Anderson does not explicitly teach adding trypsin after step (ii) as recited in claim 1; however, the Examiner is reading this limitation as changes in the sequence in adding ingredients which would have been obvious to one of ordinary skill in the art (see MEPP 2144.04 IV C).  The MPEP states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. The Examiner notes that reference to Anderson utilizes a proteolytic enzyme (trypsin) identical to that of the instant claims for the purpose of digesting proteins, thus the claims do not indicate any unexpected results in adding trypsin before or after applying a vacuum to extract proteins. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson wherein trypsin is added after applying a vacuum as changes in the sequence of adding ingredients requires only routine skill in the art.
Regarding claim 30, Anderson teaches extraction of proteins (paragraph 0014).
Regarding claim 31, Anderson teaches the sample comprising a denaturant (paragraph 0084) wherein sodium dodecyl sulfate is listed as a suitable denaturant (paragraph 0033).
Regarding claim 32, Anderson teaches moving the membrane to a separate container (paragraph 0059). The Examiner notes that Anderson teaches moving the well plate over a different container to elute the sample, and that this teaching is being read on claim 4 in that Applicant has not specified if the membrane is moved to a different well plate, or if the well plate is moved to a different container for elution. The Examiner contends that claim 4 is sufficiently broad so as to read on both scenarios.
Regarding claim 35, Anderson teaches the elution solvent comprising acetonitrile and trifluoroacetic acid (paragraph 0059).
Regarding claim 40, Anderson teaches washing the membrane prior to elution (paragraph 0058).
Regarding claim 44, Anderson teaches a multiwell filter plate wherein each well has a PDVF membrane (paragraph 0044).
Regarding claim 45, Anderson teaches pipetting samples into the wells (paragraph 0045, figure 1B #4).
Regarding claim 46, Anderson teaches plasma (biofluid) as the sample (paragraph 0084).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0092924) in view of Guerrier et al., (US 2007/0142629).
Regarding claim 28, Anderson does not teach repeating steps (i) and (ii) prior to introducing a proteolytic enzyme to the porous hydrophobic membrane.
Guerrier et al., teach a protein purification process wherein the steps of adding a sample to a 96 well plate and eluting the bound material from the plate are repeated (paragraph 0098).  The Examiner is reading this combination as the use of a known technique to improve similar processes in the same way which would have been obvious to one of ordinary skill in the art (MPEP 2141 III C).  The Examiner contends that one of ordinary skill in the art would have found it obvious to repeat the elution steps as a means of increasing protein yield during purification.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson in view of Guerrier et al., wherein the steps of eluting a sample are repeated as the use of a known technique to improve similar processes in the same way requires only routine skill in the art.
Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0092924) in view of Jokhadze et al., (US 2015/0238907).
Regarding claims 36 and 37, Anderson does not teach a membrane having pore sizes ranging from 50 nm to 5 µm, nor does he teach a pore size of 450 nm.
Jokhadze et al., teach spin columns comprising a membrane separation matrix wherein pore size of the membrane ranges from 0.2 µm to 0.5 µm (paragraph 0063). The Examiner notes that 0.2 to 0.5 µm translates into 200 nm to 500 nm, which encompasses the claimed 450 nm of claim 13. Jokhadze et al., teach that it is advantageous to vary pore size as a means of controlling porosity and rigidity of the membrane (paragraph 0063). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson wherein the pore size ranges from 50 nm to 5 µm in order to control porosity and rigidity of the membrane as taught by Jokhadze et al.
Claim(s) 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0092924) in view of Tomlinson et al., (US 2005/0196789).
Regarding claims 41-43, Anderson does not teach stepwise elution with acetonitrile.
Tomlinson et al., teaches preparation of biologically derived fluids for mass spectrometry wherein samples are subjected to a stepwise dilution with acetonitrile (paragraph 0029). The Examiner notes that Tomlinson et al., do not teach the percentage of acetonitrile recited in the claims, but contends that one of ordinary skill in the art would have found it obvious to optimize the percent acetonitrile in the elution buffer so as to elute the highest concentration of sample possible (see MPEP 2144.05 II A). Tomlinson et al., teach that it is advantageous to utilize a stepwise elution process with a hydrophobic solid phase so as to effect differential desorption of immobilized components in multiple fractions (paragraph 0029). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson wherein stepwise dilution wit acetonitrile is utilized in order to provide differential desorption of immobilized components into multiple fractions as taught by Tomlinson et al.
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2007/0092924) in view of Vandekerckhove et al, (US 2004/0005633).
Regarding claim 47, Anderson does not teach a flow rate ranging from 50 µL/min to 1000 µL/min.
Vandekerckhove et al., teach a method of separating proteins from a sample wherein samples are eluted from a column at a flow rate of 80 µL/min (paragraph 0262). The Examiner is reading this limitation as use of a known technique to improve similar processes in the same way (see MPEP 2141 III C). The Examiner contends that utilizing a flow rate within Applicant’s claimed range is known, thus one of ordinary would have found it obvious to utilize the known flow rate to elute proteins from a column. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson to utilize a flow rate of 80 µL/min as utilizing a known technique to improve similar processes requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798